         Case 1:21-cv-00763-DKC Document 1-2 Filed 03/25/21 Page 1 of 8



                                        DECLARATION

        This affidavit is submitted in support of a complaint for forfeiture of $140,956.00 U.S.

Currency, seized from Gerrod DAVIS, at 95 Southbound Prior To MD 195, Baltimore,

Maryland.

       I, Kevin Errner, Task Force Officer of the Drug Enforcement Administration, submit that

there are sufficient facts to support a reasonable belief that the $140,956.00 U.S. Currency,

negotiable instruments, securities and other things of value furnished or intended to be furnished

in exchange for a controlled substance in violation of the Controlled Substances Act; (2)

proceeds traceable to such an exchange; and (3) money, negotiable instruments, and securities

used and intended to be used to facilitate a violation of the Controlled Substances Act in

violation of21 U.S.C. § 841 and thus is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

       On September 30, 2020, at approximately 7:00 a.m. investigators were in the area of the

200 East Saratoga Street, Baltimore, MD. Investigators were in the area following up on a

Controlled Dangerous Substance (CDS) tip regarding Gerrod DA VIS (hereinafter DA VIS).

Investigators received information that DAVIS was involved in CDS distribution, and are aware

of the fact that DAVIS has a criminal history to include multiple arrests regarding CDS and large

amounts of U.S. currency. DAVIS is a previous subject of a Drug Enforcement Administration

investigation.

       At approximately 9:21 a.m., an investigator observed DAVIS exiting from the 222

Saratoga Apartments complex parking garage located at 222 East Saratoga Street, Baltimore,

MD. An investigator observed DAVIS enter into the driver's door of Honda Odyssey bearing

Maryland registration 9EF1602. Investigators are aware of the fact that the Honda Odyssey is

registered to DAVIS, and previously observed DAVIS operating the Honda Odyssey. An
         Case 1:21-cv-00763-DKC Document 1-2 Filed 03/25/21 Page 2 of 8



investigator observed DA VIS wearing dark colored sweat shirt and carrying a black draw string

bag with NIKE written on the bag. As DAVIS exited the parking lot, investigators began mobile

surveillance on DA VIS. During the surveillance of DA VIS, investigators observed the Honda

stop and park briefly in numerous parking spots and observed DA VIS make u-tums during the

course of the surveillance. I believed based on my training and experience that DA VIS was

driving in a manner to conduct counter surveillance- i.e., to identify any vehicle that might be

following his vehicle.

       At approximately 12:09 pm, an investigator observed the Honda parking at the

intersection of Davis Street and Saratoga Street Baltimore, MD. An investigator then observed

DAVIS exit the Honda and did not observe DAVIS to be in possession of any bags or large

objects. An investigator was inserted into 222 East Saratoga utilized surveillance cameras for

222 East Saratoga and observed DAVIS walk in the front door of the apartment complex.

       At approximately 12:18 pm, an investigator observed DAVIS exiting from the parking

garage of222 East Saratoga with a black bag which appeared to be weighted down. After

DA VIS exited the parking garage, an investigator observed DA VIS place an item into the rear

driver's side passenger compartment of the van, and then observed DA VIS enter into the driver's

side compartment of the Honda. DAVIS then exited the parking space and investigators

continued mobile surveillance on DA VIS.

       At approximately 12:27 p.m., Maryland Transportation Authority Police Officers

McGowan and Grossnickle observed that the Honda was following too closely to the vehicle in

front of it, which is a violation of Maryland Law. Additionally, the front windshield of the

Honda had an illegal windshield tint which is also a violation of Maryland Law. Based on the

aforementioned violations, Officers conducted a traffic stop southbound on Interstate 95 near
         Case 1:21-cv-00763-DKC Document 1-2 Filed 03/25/21 Page 3 of 8



mile marker 48. During the traffic stop, officers requested the assistance of a CDS detection

canine to respond to the traffic. Maryland State Trooper Fohs and his canine partner Bolt

responded to the scene. Canine Bolt a certified CDS detection canine training to alert to heroin,

cocaine, methamphetamine, and ecstasy, marihuana. Corporal Fohs and Canine Bolt initiated a

free air sniff of the exterior of the Honda. During the sniff Corporal Fohs advised that Canine

Bolt alerted to the presence of the odor of CDS. The canine team was on scene at approximately

12:33 p.m. and the canine scan of the vehicle was completed during the normal course of the

traffic stop, as wanted and registration checks were being completed and the appropriate

paperwork was being completed. Corporal Fohs advised a positive canine alert at approximately

12:35 p.m. After Canine Bolt alerted to the presence of the odor of CDS within the Honda's

passenger compartment, officers conducted a search of the vehicle. During the search of the

vehicle officers located a black bag similar to the bag with which investigators observed DAVIS

exit 222 Saratoga, and inside of the bag, officers found U.S. currency. MDTA Officers did not

conduct an official count of the U.S. currency, but believe that they recovered approximately

$150,000. The currency was turned over to DEA Baltimore, and official count of the money

totaled $140,956.00 U.S. Currency. The U.S. currency was bundled into 30 separate rubber-

banded amounts of currency. Based on my training and experience, the packaging of currency in

this way is consistent with the packaging of narcotics proceeds by individuals engaged in drug

trafficking. Your affiant believes that the bulk currency are the proceeds of narcotics trafficking,

based on the totality of the investigation. Furthermore, a secondary canine sniff of the currency,

away from the vehicle, revealed a positive alert for the odor of CDS.

       MDTA Officers also seized approximately 4-5 cell phone from DAVIS's person and

vehicle. While DA VIS was at MDTA Police Station, DA VIS was read his Miranda rights by
         Case 1:21-cv-00763-DKC Document 1-2 Filed 03/25/21 Page 4 of 8



TFO Kevin Enner. DAVIS stated that he understood his rights, and did not request the presence

of an attorney. DA VIS claimed ownership of U.S. Currency that was in his jacket pocket, but

stated that the black bag and the U.S. Currency in the black bag did not belong to him. More

specifically, DAVIS initially acted like he did not know what was in the bag, because he asked

TFO Enner, "What's in the bag?" At that point TFO Enner told DAVIS that a large amount of

bundled U.S. Currency was in the bag, and DAVIS stated that it was not his. But also stated, "It

aint illegal to have money!'

       On September 30, 2020, investigators received a signed search and seizure warrant for

222 East Saratoga Street, Apartment 606, Baltimore, MD, signed by the Honorable Anthony F.

Vittoria, Judge of the Baltimore City Circuit Court.

       On September 30, 2020, at approximately 11 :46 pm, investigators made entry into 222

East Saratoga Street, Apartment 606, Baltimore, MD. Megan ROBINSON (hereinafter

ROBINSON) was inside of and the lone occupant of the apartment when investigators made

entry. ROBINSON was positively identified by her Maryland Driver's License. ROBINSON

was read her Miranda Warnings by an investigator, and upon hearing her Miranda Warnings

agreed to speak with law enforcement. ROBINSON stated that she lived in the apartment by

herself, but her boyfriend, Gerrod DAVIS (hereinafter DAVIS), stayed overnight at the

apartment "from time to time".

       During the search of the residence, investigators found Maryland Drivers' Licenses

belonging to ROBINSON and DAVIS. Investigators also found mail addressed to ROBINSON

and DAVIS throughout the apartment. An investigators recovered a money counter machine

from the closest of the living room. I know from my training, knowledge, and experience that

individuals involved in distribution of large amounts of CDS often utilize money counting
         Case 1:21-cv-00763-DKC Document 1-2 Filed 03/25/21 Page 5 of 8



machines which can electronically and quickly count large amounts of money. Individuals

engaged in distributing narcotics often utilize money county machines instead of utilizing banks

and/or credit unions in an effort to avoid law enforcement being notified of large cash deposits

and withdraws from bank accounts. Investigators also seized a plastic bag containing cocaine

residue, from inside the residence.

       Investigators also found a large number of rubber bands in a plastic bag inside of the

apartment. I know through my training, knowledge, and experience that rubber bands are often

utilized to package narcotics proceeds. It should also be noted that the U.S. Currency seized from

the previously mentioned traffic was rubber-banded together.

       During the search of the residence investigators found a heated brick press also known as

a "kilo press". I know form my training, knowledge, and experience that a kilo press is utilized to

re-package cocaine or heroin after an adulterated substance is added to the cocaine, fentanyl, or

heroin, which is commonly referred to as "stepping" on the product. After the adulterated

substance is added to cocaine, fentanyl, or heroin, the CDS is compressed into a brick like shape

in order to be distributed for sale. "Stepping" on CDS is a process used by drug traffickers to

increase their profit margins, by adding a less expensive adulterant to heroin, cocaine, fentanyl,

or a combination of the substances, increasing the volume of the substances, therefore increasing

the profit. I know from my knowledge, training, and experience that kilo presses are normally

possessed by subjects engages in kilogram levels of CDS distribution, and someone who is a

only a user of CDS would more than likely not possess a kilo press.

       During the search of the residence ROBINSON began to appear nervous as investigators

were taken pictures and seizing items from the residence. Prior to executing the search warrants

investigators observed ROBINSON operating a Volkswagen Tiguan bearing Maryland
         Case 1:21-cv-00763-DKC Document 1-2 Filed 03/25/21 Page 6 of 8



registration 9DS7700, and observed ROBINSON park the vehicle in a parking garage located at

310 Guilford Avenue, Baltimore, Maryland. Investigators asked ROBINSON where her vehicle

was parked and she informed investigators that she believed that she parked on the street near the

apartment. Investigators then advised ROBINSON that they did not see her vehicle on the street

near 222 East Saratoga. ROBINSON then stated that she had parked her vehicle in a parking

garage near the apartment complex. Investigators observed a Volkswagen key fob/remote and a

key fob on the table located in the living room. ROBINSON stated the keys with the

Volkswagen Key fob were hers and contained her car and apartment keys. Investigators went to

the parking garage, where they previously observed ROBINSON park the Volkswagen, but were

unable to gain access to the parking garage. Investigators asked ROBINSON if she had a key fob

to enter into the parking garage where her vehicle was located. ROBINSON stated that she did

not have a fob to enter the parking garage, and was only able to access her vehicle between the

hours of approximately 7:00 am and 6:00 pm. Investigators utilized the fob attached to

ROBINSON keys and were able to enter the parking garage and located her Volkswagen bearing

Maryland registration 9DS7700.

       Investigators requested the assistance of a CDS detection canine to respond to the scene

to conduct an exterior scan of the Volkswagen. Corporal Lively and his canine partner Leo

responded to the scene to conduct an exterior scan of the Volkswagen. At approximately 1: 15

a.m., Corporal Lively advised that Leo alerted to the presence of the odor of CDS during the

exterior scan of the vehicle. Leo is a certified CDS detection canine certified in the odors of

cocaine, heroin, methamphetamine, ecstasy, and marihuana and furthermore, has been proven

reliable in past investigations. I know through my training, knowledge, and experience that
         Case 1:21-cv-00763-DKC Document 1-2 Filed 03/25/21 Page 7 of 8



individuals involved in distribution of CDS will often distance themselves from vehicle and

residences in an effort to thwart law enforcement from locating CDS or proceeds of CDS.

       Investigators requested a tow truck to respond to the parking garage in order tow the

Volkswagen to a secure location. The vehicle was towed to and remained in a secure law

enforcement facility, pending the application for a search warrant for the Volkswagen.



        On November 1, 2020, Detective Jason Stevens applied for and was granted a search and

seizure warrant signed for the aforementioned Volkswagon signed by the Honorable Baltimore

City Circuit Court Judge Kevin Wilson.

       On October 1, 2020 at approximately 4:35 pm, investigators executed a search warrant on

the Volkswagon. The Volkswagen was previously towed to the Baltimore District Office.

       During the search of the vehicle investigators recovered a clear sandwich style bag

containing approximately 12 grams of cocaine. Investigators also seized approximately 2-3

pounds of marijuana.

       The U.S. Currency seized from this aforementioned incident is suspected proceeds of

CDS distribution.

I DECLARE UNDER PENALTY OF PERJURY PURSUANT TO TITLE 28 U.S.C. § 1746

THAT THE FACTS SUBMITTED BY THE MARYLAND TRANSPORTATION

AUTHORITY POLICE IN REFERENCE TO THE SEIZURE OF $140,956.00 UNITED

STATES CURRENCY, SEIZED FROM GERROD DA VIS AT 1-95 SOUTHBOUND PRIOR

TO MD 195, BALTIMORE, MARYLAND ARE ACCURATE, TRUE AND CORRECT TO

THE BEST OF MY KNOWLEDGE, INFORMATION AND BELIEF.
Case 1:21-cv-00763-DKC Document 1-2 Filed 03/25/21 Page 8 of 8




                                            Kevin Ermer
                                           Task Force Officer
                                     Drug Enforcement Administration
